Title: To George Washington from William Livingston, 25 April 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Morris Town 25 April 1780
          
          Your Excellency having been so kind as to inform me that you thought it probable something might be done for Capt. Fitzrandolph if it could

be ascertained that Colo. Billop a Militia officer had been exchanged for a continental one I do myself the honour of inclosing a certificate in Proof of that Transaction, And have the Honour to be with great Respect Dr Sir your Excellency’s most humble & Obedient Servant
          
            Wil: Livingston
          
        